NOTE: This order is nonprecedential.

  Wniteb ~tate~ HAWKINS V. JUSTICE                                       2
                              FOR THE COURT


   NOV 242010                  /s/ Jan Horbaly
       Date                   Jan Horbaly
                              Clerk
cc: Tashiek Teressa Hawkins
    Cameron Cohick, Esq.
s21                                           FILED
                                     u.s. COURT OF APPEALS FOR
                                       THE FEDERAL CIRCUIT

                                          NOV 24 2010

                                           JAN HORBALY
                                              CLERK